 

Exhibit 10.3

 

FIRST AMENDMENT TO STOCK AWARD AGREEMENT

(PERFORMANCE-BASED SHARES)

 

This FIRST AMENDMENT TO STOCK AWARD AGREEMENT (PERFORMANCE-BASED SHARES) (this
“First Amendment”) dated as of the ____th day of ________, 2018, by and between
SUMMIT HOTEL PROPERTIES, INC. a Maryland corporation (the “Company”) and Greg A.
Dowell (the “Participant”), is made pursuant to the terms of the Summit Hotel
Properties, Inc. 2011 Equity Incentive Plan, as amended and restated effective
June 15, 2015 (the “Plan”).

 

RECITALS

 

A.                 The Company and the Participant entered into that certain
Stock Award Agreement (Performance-Based Shares) dated as of March 6, 2017 (the
“Award Agreement”). All capitalized terms used but not defined in this First
Amendment shall have the meanings given to those terms in the Award Agreement.

 

B.                  The Company and the Participant wish to amend the Award
Agreement as more particularly set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and the Participant hereby amend the Award Agreement
as follows:

 

1.                  Earning the Stock Award. Sections 2.(a), 2.(b) and 2.(c) of
the Award Agreement are hereby deleted in their entirety and the following
Section 2.(a) is inserted in their place:

 

(a)                 The Participant will earn the number of shares of Common
Stock determined by multiplying the number of Target Shares times the Applicable
Percentage.

 

2.                  Change in Control. Sections 3.(a) and 3.(b) of the Award
Agreement are hereby deleted in its entirety and the following Sections 3.(a)
and 3.(b) are inserted in their place:

 

(a)                 The Participant will earn the number of shares of Common
Stock determined in accordance with the provisions of Section 2(a) (calculated
as of the Control Change Date). Any Additional Shares that are earned in
accordance with the preceding sentence and Section 2(a) shall be issued as of
the Control Change Date.

 

(b)                 The number of shares of Common Stock earned under Section
3(a) (including any Additional Shares), shall be vested and nonforfeitable on
the Control Change Date.

 

3.                  Reaffirmation. Except as modified by this First Amendment,
all of the terms and provisions of the Award Agreement remain in full force and
effect and the same are hereby ratified. To the extent of any conflict between
the provisions of the Award Agreement and the provisions of this First
Amendment, the provisions of this First Amendment shall govern and control.

 

 

 



 

4.                  Effectiveness. This First Amendment shall become effective
only if the Supplemental Mutual Release Agreement between the Company and
Participant becomes effective and irrevocable and Participant’s employment with
the Company and its Affiliates does not terminate for any reason before the
Termination Date as defined in the Separation Agreement and Mutual General
Release between the Company and Participant dated January 24, 2018.

 

5.                  Authority to Execute. Each party hereto represents to the
other parties hereto that such party has the full right and authority to enter
into this First Amendment.

 

6.                  Counterparts; Electronic Signatures. This First Amendment
may be executed in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same document. The parties
hereto intend that delivery may be effected by electronic (PDF) transmission and
that a PDF copy which has been executed by the transmitting party shall
constitute an original.

 



 

 

 

IN WITNESS WHEREOF, the Company and the Participant have executed this First
Amendment as of the date first set forth above.

 



  SUMMIT HOTEL PROPERTIES, INC.               By:     Name: Christopher Eng  
Title: Secretary                     PARTICIPANT                   Greg A.
Dowell

 



 



 

